ORDER
NEESE, District Judge.
Mrs. Rosie Green, ostensibly the wife of this prisoner, has filed a document entitled “Petition for Clemency for Husband, Paul Green”, which appears to be a motion for a reduction in the sentence imposed on the prisoner on January 30, 1967. Rule 35, Federal Rules of Criminal Procedure. Mrs. Green is not a party of record to this action.
A person who is not a party of record to a lawsuit has no standing therein which enables him or her to take part in the proceedings. 39 Am.Jur. 928, Parties, § 55. Accordingly, the aforesaid petition of Mrs. Green hereby is
Stricken.